DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s remarks, filed 07/11/2022, have been fully considered and are persuasive. Applicant cancelled Claims 1-13, which were previously rejected, leaving only the allowable subject matters in Claims 14-40 for allowance consideration. 
Withdrawn Rejections
The amendments and arguments filed 07/11/2022 are sufficient to overcome the 35 USC §112(a) rejection, 35 USC §103 over Olsson et al., and 35 USC §103 over Fischer et al. over Kaushik. 
Election/Restrictions
Claims 14-40 are allowable. Claims 23, 26, and 34 were withdrawn because these claims were drawn to non-elected species, as set forth in the Office action mailed on 04/13/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Annie King on July 20 2022.
The application has been amended as follows: 
In Claims 17 and 37, please remove “(b1)”, “(b2)”, “(b3)”, “(b4)”, “(b5)”, “(b6)”, “(b7)”, “(b8)”,   “(b9)”, “(b10)”, “(b11)”, “(b12)”, “(b13)”, “(b14)”, “(b15)”, and “(b16)”. The last line for both Claims 17 and 37 should read: “pyributicarb, and herbicide safeners; and salts of thereof.” 
In Claims 18 and 38, please remove “(b2)”, “(b9)”, and “(b12)”. The last line for both Claims 18 and 38 should read: “hydroxyphenyl-pyruvate dioxygenase (HPPD) inhibitors; and salts thereof.” 
In Claims 19 and 39, please replace the word “vegetation” with “weeds”. 
Withdrawn Claims 23, 26, and 34 are rejoined. 

REASONS FOR ALLOWANCE
Applicant’s remarks, filed 07/11/2022, have been fully considered and are persuasive. Applicant cancelled Claims 1-13, which were previously rejected, leaving only the allowable subject matters in Claims 14-40 for allowance consideration. 
The following is an examiner’s statement of reasons for allowance:
The claims are directed to i) a compound of Formula 1, ii) a method for controlling the growth of weeds with a herbicidally effective amount of a compound of Formula 1. 
The remarks and affidavit filed by the Applicant on 07/11/2022 are persuasive.  After investigating, the Examiner agrees that the species disclosed sufficiently represent the genus claimed, and the claims are enabled for controlling a variety of weeds spanning broad and narrowleaf weeds. 
Regarding the 103 rejection, the Applicant makes a persuasive argument regarding Olsson, which proposes a large number of options for each of the functional groups in its generic formula. The Examiner agrees that the enormity of options would not convince an ordinary skilled artisan of obviousness, and would not choose the particular substituents found in the claimed compounds from the large number of options that Olsson presents
Regarding the 103 rejection over Fischer in view of Kaushik, the prior art teach an intermediate, Formula VII, and there is no motivation for the skilled artisan to use the intermediate and modify to obtain the claimed compounds. 
Applicant’s declaration, filed on 07/11/22, show activity over the full scope of the claims. Thus, Claims 14-40 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 14-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        
/Mina Haghighatian/Primary Examiner, Art Unit 1616